DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 6/14/22. Claims 1, 5, 9, 15, 26-28 and 66-67 are presented for examination.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Stevens Jr. on June 29th, 2022.
Claim 9 of the application has been amended as follows: 

9. (Currently Amended) A method for color mapping digital visual content for improved viewing by a color vision deficient observer, the method comprising:
receiving a digital visual content to be color mapped; 
determining at least one portion of said digital visual content to which color
mapping is to be applied; 
clustering colors values of said at least one portion into a plurality of color clusters, 
wherein the clustering comprises: 
identifying, from the digital visual content, a plurality of regions having similar color values; 
wherein the clustering color values comprises clustering the plurality of regions into the plurality of color clusters; and 
wherein identifying the plurality of regions having similar color values comprises applying a flood fill to the digital visual content to generate a flood fill area, wherein [each] the flood filled area corresponds to a group of color values to be clustered within a same color cluster; 
assigning each color cluster to a respective one of a set of target color values, the set of target color values having increased visual distinguishability for the color vision deficient observer; and 
for each color cluster, mapping the color values of the color cluster to the target color value, thereby generating a color-mapped digital visual content.

Allowable Subject Matter
3.    Claims 1, 5, 9, 15, 26-28 and 66-67, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Hoffman et al. (US 7394468) discloses a method for color mapping digital visual content for improved viewing by a color vision deficient observer (see abstract), the method comprising: receiving a digital visual content to be color mapped (see Fig. 3 including step S4, and col. 2 lines 15-17, col. 3 lines 39-42, and col. 5 lines 57-59); determining at least one portion of said digital visual content to which color mapping is to be applied (see Fig. 1B including region C1 and fig. 5B, and col. 5 lines 3-24, col. 6 lines 1-11 and 16-24 and col. 8, lines 3-16); clustering colors values of said at least one portion into a plurality of color clusters, wherein said at least one portion corresponds to the entirety of said digital visual content (see col, 2 lines 43-50, and col, 6 lines 3-15); assigning each color cluster to a respective one of a set of target color values, the set of target color values having increased visual distinguishability for the color vision deficient observer (see col, 2 line 51 to col. 3 line 5, and col. 6 lines 25-46); and for each color cluster, mapping the color values of the color cluster to the target color value, thereby generating a color-mapped digital visual content  (see Fig. 3 including steps S12 and S14, and col. 6 lines 47-60).
According to the conventional art, color vision deficiency in digital visual content can be categorized by classes according to a deficiency in the function of a particular cone pigment in the retina of a person’s eyes. However, such groupings, when displaying digital visual content on an electronic device, do not make color characteristics that are more easily distinguishable for the color vision deficiency observer.
In contrast, Applicant's claimed invention provides a technique for remapping colors of digital visual content to improve viewing of the content by a color vision deficient person, by clustering colors values of said at least one portion of the digital visual content into a plurality of color clusters; and assigning each color cluster to a respective one of a set of target color values with increased visual distinguishability for the color vision deficient observer.
With respect to an example claim, claim 1 explicitly recites: assigning each color cluster to a corresponding subarea of an intermediate color space; and defining a target color value for each subarea of the intermediate color space, wherein the intermediate color space is defined along a first axis corresponding to a one directional color variation being distinguishable by the color vision deficient observer and a second axis corresponding to a brightness channel; and for each color cluster, mapping the color values of the color cluster to the target color value, thereby generating a color-mapped digital visual content. Claim 5 explicitly recites: determining at least one portion of said digital visual content to which color mapping is to be applied by determining one or more regions of interest corresponding to at least one graphical element; and filtering out digital visual content corresponding to captured elements, so that color mapping can only be applied to the graphical element.
In addition, the prior art of record fail to particularly teach: clustering colors values of said at least one portion into a plurality of color clusters, by identifying, from the digital visual content, a plurality of regions having similar color values, by applying a flood fill to the digital visual content, wherein each flood filled area corresponds to a group of color values to be clustered within a same color cluster (as recited in claim 9); and clustering colors values of said at least one portion of the digital visual content into a plurality of color clusters, by initially clustering the color values by chroma to generate a first intermediate set of color clusters; and then separating the first intermediate set of color clusters by brightness to thereby generating the plurality of color clusters to be assigned to each respective one of a set of target color values (as recited in claim 26).
These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record. Accordingly, the limitations of claims 1, 5, 9, 15, 26-28 and 66-67 are allowed over the prior art.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
06/29/2022